
	

113 HR 493 IH: Homeland Security Respect for Life Act
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Huizenga of
			 Michigan (for himself, Mrs.
			 Hartzler, Mrs. Roby,
			 Mr. Bachus,
			 Mr. Cramer,
			 Mr. Fincher,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Hultgren,
			 Mr. Jones,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Luetkemeyer,
			 Mr. Marchant,
			 Mr. Pearce,
			 Mr. Pompeo,
			 Mr. Kelly, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit funds appropriated for the Department of
		  Homeland Security from being used to pay for an abortion, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Respect for Life
			 Act.
		2.Prohibition on
			 expenditure of Federal funds by Secretary of Homeland Security
			(a)In
			 generalNone of the funds
			 appropriated for the Department of Homeland Security under any Federal law
			 shall be available to pay for any abortion, except—
				(1)in a case where a
			 pregnant detainee suffers from a physical disorder, physical injury, or
			 physical illness that would, as certified by a physician, place the pregnant
			 detainee in danger of death unless an abortion is performed, including a
			 life-endangering physical condition caused by, or arising from, pregnancy
			 itself, or in a case of rape or incest; and
				(2)that if this
			 subsection is declared unconstitutional by a court of competent jurisdiction,
			 this subsection shall be null and void.
				(b)No person
			 required To perform servicesNone of the funds appropriated for
			 the Department of Homeland Security under any Federal law shall be used to
			 require any person to perform, or facilitate in any way the performance of, any
			 abortion.
			(c)ConstructionNothing in subsection (b) shall remove any
			 legal obligation the Secretary of Homeland Security may have to provide escort
			 services necessary for a pregnant detainee to receive such service outside a
			 Federal detention facility, except that nothing in this subsection in any way
			 diminishes the effect of subsection (b) in upholding the right of any
			 individual to refrain from involvement in abortion.
			
